United States District
Vislation Notice tere 1EC18)

Lome Gocke |v rpbbliety, hu thar Cleo: More tl Crt Pa,

wwe | 9741878 Paetsch Ate

YOU ARE CHARGER ITH THE FOLLOWINGS VIOLATION
fares Changed BCR UG or Saw dade

Bere (64%

 

 

 

 

 

ee eT

am Fu jets ar IS hes

 

 

7 ate Clarice

SRL wile 14 | Rey Valle Nall Pee Bare

PS oer arama Frdo Bask er ihee

e Viele of close
& ‘Yop -00

*

Zz

 

HAZMAT |

      

 

  

DEF BYOANT INFORMA TIC
Lal Pato

O'Connell

 

 

Sieeet Sol ray

 

 

 

 

 

 

2 APPEAR ANGE a REQUIRED 4>P CARAN GL 1 Co OAL
4 [Pets 6 deed, yin taal Ba ID Facet Be checked wri Fa
Wad yr yOu Mud pay
in appear issu, Se tela teLape al doe oe le The. oF peaymanil
mo Peaudlam. Mapper recy l. Base ial clic.
i $ 20 Forteture Arca
= + =a Processing Faw
= Pay THs AMPUAT AT ---- - qx“ “—
ie TAA vi LS CA 5 oO ees ety
=_
ne YOUR GOURT DATE
= IF iG Sn ria ch ‘wen: IA ero shah Ere.
ES Onin Akin Ly
=_
a Tit
=
Pa
A epi gp eas dial) nova cuca a ey ee a re a idee ng ps
Bro bo se fe Pa hed ee a hee es ad mtd crim bein apes pe 1H Edd

     

rao al oral sua.

0 DaPaneeat: Sige aha Cos
comcnen TT ERRGG

O41 878"

TONE 9 -00-90-00149-PLM

Document 1 Filled Regan efdn Peleg bebuamencns

[ siabe bugle eH a
lew enfonesannartt offline in thea

wetie aeenelng Py dulket ao
Oletict oF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

& Tht Fooegoing shartrent & bee upon

Pvt BEEP RHE aloe my parsaral inweeclkgaton
 _. infeomaben syppiied bo eg Aree iy fala obikears bee eet
= — other {explain abcrat

fe) decare under penalby of poruny trod the Informing aatidh | Read Se) Forth Gberee ao on Le
Fayco ct chee wodaaboon recltaa Eebrud aan Scie bar Br xia ol iniy hres

N

MELE OT:

 

Data (mmiday itera Gonetuna

TODS CALs Fae Cee BLT fOr thea Sane of a aera

Zb-Qb OZOZ/LE

Z
:
3

 

Diote inode) U.S. Meaggebres Judge

IMAZIAAT © Pita! oie uta ined A= 9 mem pepe aie
CL = creed steers ome CY ceri! wehiicke ines: in inci
